Title: To Thomas Jefferson from William Kilty and John P. Van Ness, 28 June 1803
From: Kilty, William and Van Ness, John P.
To: Jefferson, Thomas


          
            Sir
                     
            June 28th. 1803
          
          We have the honor to inform you that the Committee of arrangements for the celebration of the 4th. of July next, appointed by the Citizens of Washington have determined on a public dinner at Stelle’s Hotel; and have directed us to request the favor of your company on the occasion at half after three OClock P.M—
          We have very great pleasure in executing this commission; and shall be highly gratified if the man who was so instrumental in the accomplishment of our Independence, and who now presides in our Councils shall find it agreeable & convenient to comply with the wishes of the Committee and the Citizens whom they represent, upon this subject—
          We have the honor to be with the greatest respect your very hble. Servants
          
            Wm. Kilty
            John P. Van Ness
          
        